This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                     No. A-1-CA-37465

 5 ROBERT LARIOS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Mark A. Macaron, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Allison H. Jaramillo, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                  MEMORANDUM OPINION

17 VANZI, Judge.

18   {1}    Defendant appeals from the district court’s order revoking his probation. This

19 Court issued a notice of proposed disposition, proposing to summarily dismiss the
1 appeal as moot. Defendant filed a response to our calendar notice, stating that he

2 “does not oppose summary dismissal of his appeal.” Accordingly, and for the reasons

3 stated in our notice of proposed disposition, we dismiss Defendant’s appeal as moot.

4   {2}   IT IS SO ORDERED.


5
6                                        LINDA M. VANZI, Judge

7 WE CONCUR:


8
9 M. MONICA ZAMORA, Chief Judge


10
11 MEGAN P. DUFFY, Judge




                                           2